DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Remarks
	Claims 1-18 are pending.
	Claims 12-18 are rejected.
	Claims 1-11 are withdrawn.
	In view of applicant’s reply, filed on 04/19/2022, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 01/20/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan et al. (US 2004/0000120) in view of Vaders (US 6,866,740).
Fagan et al. (US ‘120) disclose a method of forming a composite door structure, wherein the method comprises: mixing together a thermoplastic polymer with an organic fibrous material in a ratio such that the organic fibrous material constitutes 40 to 60 percent by weight of the mixture; extruding the mixture under heat and pressure to create a thin sheet form; cutting the sheet to a predetermined size; removing material from at least one surface of the sheet to create a homogeneous appearance devoid of obvious fibrous particles; thermoforming the sheet to impart to the at least one surface an exterior three dimensional door surface to create a thin door facing; and assembling two of the thermoformed thin door facings, a peripheral frame and a core material into a door. (See the abstract)

    PNG
    media_image1.png
    214
    774
    media_image1.png
    Greyscale

Further, Fagan et al. (US ‘120) teach the door assembly 10 is then created through the use of two door facings 111 and 112. The door assembly includes a first door facing 111 and a second door facing 112. The first door facing 111 includes a front surface 12 which is a sanded surface, and a back surface 13 opposite the front surface. The first door facing 111 further includes a first side edge 14, a second side edge 16, a top edge 18, and a bottom edge 20. The first and second side edges 14 and 16 are preferably parallel to each other. The distance between the first and second side edges 14 and 16 defines the width of the facing 111. The top edge 18 and the bottom edge 20 are also preferably parallel to each other. The distance between the top edge 18 and the bottom edge 20 defines the length of the facing 111. A plurality of simulated wood panels 22 have been formed into the facing 111. The second facing 112 is preferably similarly constructed to the first facing 111. The second facing 112 preferably includes a sanded surface facing in the opposite direction from the sanded surface 12 of the first facing 111. The first and second door facings 111 and 112 are attached to a peripheral frame 30 in a substantially parallel relationship to each other. The peripheral frame 30 includes a first vertical frame element 31, a second vertical frame element 32, a top frame element 34, and a bottom frame element 36. The frame elements 31, 32, 34, and 36 could be manufactured from a variety of materials such as wood, or could be manufactured from a composite material similar to the material used in-the door facings 111 and 112. The frame 30 is shown in a preferred configuration or a rectangle. The door 10 is filled with a core material 50, only a portion of which is shown in FIG. 2. The preferred core material is a good insulating material. The use of a polyurethane foam provided better energy efficiency. The core material would preferably fill the entire cavity between the facings 111 and 112 cavity within the frame 30. It is contemplated that the core material may be provided as a preformed insert. It is also contemplated that the core material may be formed in place between the facings 111 and 112. (See paragraph [0039])
[AltContent: arrow][AltContent: textbox (A 2nd plurality of cut-outs from the 2nd plastic sheet.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd plastic sheet (112))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st plastic sheet (111))][AltContent: textbox (A 1st plurality of cut-outs from the 1st plastic sheet.)]
    PNG
    media_image2.png
    583
    478
    media_image2.png
    Greyscale

	Further, Fagan et al. (US ‘120) teach material from at least one surface of the sheet may be partially removed to create a homogeneous appearance devoid of obvious fibrous particles. The surface may be sanded, abraded or treaded. (See paragraph [0023])
	Fagan et al. (US ‘120) disclose the sheets undergo a material removal process which is preferably sanding, so as to expose the fibrous material within the extended sheets. Preferably the sanding removes material from at least one surface of the sheet. (See paragraph [0037])
	Therefore, as to claim 12, Fagan et al. (US ‘120) disclose a method of manufacturing a polyethylene plastic door comprising: heating a first plurality of polyethylene plastic pellets and polymer additives; extruding the heated mixture of polyethylene plastic pellets and polymer additives to form a first plastic sheet comprising a first substantially planar surface and a second plastic sheet comprising a second substantially planar surface; removing from the first substantially planar surface of the first plastic sheet, the first fibrous particles (see paragraphs [0023] and [0037]) wherein a first plurality of cut-outs are formed on the first substantially planar surface of the first plastic sheet; removing from the second substantially planar surface of the second plastic sheet, the second fibrous particles (see paragraphs [0023] and [0037]) wherein a second plurality of cut-outs are formed on the second substantially planar surface of the second plastic sheet, wherein the second plurality of cut-outs mirrors the first plurality of cut-outs; and forming a door by attaching the first plastic sheet to the second plastic sheet such that the first substantially planar surface is immediately adjacent to the second substantially planar surface (see paragraph [0039]).
	Fagan et al. (US ‘120) discloses the steps of removing first and second fibrous particles from the first and second plastic sheets, however, is silent on disclosing removing a first and second plurality of cut-outs from the first and second plastic sheets, respectively, and a step of recycling the residual cut-outs obtained from the removal step, as claimed in claim 12.
	In the analogous art, Vaders (US ‘740) discloses a method of manufacturing contoured consolidated cellulosic panels comprising the steps of: forming a loose mat of cellulosic material and a binder resin; trimming the mat to a preslected height by scalping the upper portion of the mat with a first rotary scalper; creating a softboard by pre-pressing the mat at a first pressure between first and second platens, the softboard having a top and a bottom surface and being formed in the absence of heat to avoid curing of the binder resin; machining at least one of the top and bottom surfaces to have a pattern; gathering the removed cellulosic material; and consolidating the mat between a third platen and a fourth platen at a second pressure that is greater than the first pressure, the third and fourth platens having contours complementary to contours in the mat top surface and bottom surface, respectively. (See claim 1)
[AltContent: textbox (Removing (machining) a plurality of cut-outs (34) from the 1st and 2nd sheets by a scalper (60))][AltContent: arrow][AltContent: textbox (A recycling mechanism (84) for recycling the remained residual material from the machining/ removing cut-outs.)]
    PNG
    media_image3.png
    275
    425
    media_image3.png
    Greyscale

	
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    328
    344
    media_image4.png
    Greyscale

[AltContent: arrow]

    PNG
    media_image5.png
    275
    395
    media_image5.png
    Greyscale


Further, Vaders (US ‘740) discloses the system 80 includes the former 36, the pre-press 52, a machining mechanism 82, the secondary press 68, as well as a gathering mechanism 84 and a recycling mechanism 86. (See column 4, lines 34-39) moreover, Vaders (US ‘740) teach the recycling mechanism 86 preferably communicates the material gathered by mechanism 84 back to the former 36 for use in the formation of subsequent articles 20. (See column 4, lines 49-53)
Thus, as to claim 12, Vaders (US ‘740) discloses a method of manufacturing a door comprising the steps of: removing (machining) from the first substantially planar surface of the first plastic sheet a first plurality of cut-outs (34); removing (machining) from the second substantially planar surface of the second plastic sheet a second plurality of cut-outs (34); recycling at least one of the first plurality of cut-outs (34) and the second plurality of cut-outs.
Moreover, Vaders (US ‘740) disclose a router 62 is employed, wherein the router 62 is preferably mounted on a track system 64 and connected to a CNC control (Computer Numerical Control) or the like for movement of the router 62 in appropriate directions. (See column 4, lines 5-9)
Therefore, as to claim 13, Vaders (US ‘740) teaches the step of forming the plurality of cut-outs (34) is performed using tool paths created by a CNC machine.
It would have been obvious for one of ordinary skill in the art prior to the time of applicant’s invention to modify the polyethylene manufacturing process, as taught by Fagan et al. (US ‘120), through removing a first and second plurality of cut-outs from the first and second plastic sheets by a CNC machine in order to improve the workability of the system to be capable of applying desired patterns over the door panels with a high controllability and accuracy, as suggested by Vaders (US ‘740).
It would have been obvious for one of ordinary skill in the art prior to the time of applicant’s invention to modify the polyethylene manufacturing process, as taught by Fagan et al. (US ‘120), through providing a recycling step for recycling the first plurality of cut-outs and the second plurality of cut-outs into a plurality of polyethylene plastic pellets in order to improve an operating performance of the system through increasing a production efficiency of the manufacturing process and lowering the production cost, as suggested by Vaders (US ‘740).
Further, Fagan et al. (US ‘120) disclose the two thermoformed thin door facings, a peripheral frame and a core material are assembled into a door in which the two thin door facings are fixedly held in parallel relation by the peripheral frame and core material with the first surfaces of each thin door facing thereof facing outwardly in opposite directions. (See paragraph [0023]) even though Fagan et al. (US ‘120) is silent on using bolts to attach the first plastic sheet to the second plastic sheet, as claimed in claim 16, it would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to modify the door assembling step, as taught by Fagan et al. (US ‘120), through using bolts to improve a safe, secure and reliable attachment of the assembled parts, together.
Fagan et al. (US ‘120) also disclose the mixture is then extruded into sheets of thickness preferably between 2 to 4 mm. (see paragraph [0036]) further, the plastic layer may have a thickness of 0.015" or thinner. (See paragraph [0041])
Therefore, as to claims 17-18, Fagan et al. (US ‘120) disclose the wall thickness of the first plastic sheet at the cut-out is no more than 0.23” thick.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan et al. (US 2004/0000120) in view of Vaders (US 6,866,740), and further, in view of Achermann et al. (US 2015/0061172).
The combined teachings of Fagan et al. (US ‘120) and Vaders (US ‘740) disclose all the claimed subject matter of claims 12 and 16-18. However, they fail to disclose the polymer additives comprise calcium carbonate, as to claims 14-15.
In the analogous art, Ackermann et al. (US ‘172) disclose a process for producing a hollow body involving supplying an expandable insulation material (2) into a plastics extrusion apparatus (13) that is activated under pressure, wherein a foamable material 11, in particular in the form of a granulate, is filled into the funnel 12 of a second extruder 13 and it then reaches, through said funnel, the interior of the second extruder. The foamable material is conveyed by means of a screw conveyor 14 which is driven by a motor 15 via a transmission 16 in the direction of a nozzle 17. (See paragraph [0028])
[AltContent: textbox (Heating a mixture of recyclable polyethylene plastic pellets and polymer additives)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extruding a first and a second plastic sheets (1a, 2))][AltContent: arrow]
    PNG
    media_image6.png
    446
    651
    media_image6.png
    Greyscale

Further, Ackermann et al. (US ‘172) teach in the process the funnel 3 of a first extruder 4 is filled with a solid, thermos-plastically process-able plastic 5. This plastic can be in any desired form. The plastic 5 reaches the interior of the first extruder 4 through the funnel 3. Here, the plastic is conveyed by means of a screw conveyor 6, which is operated by a motor 7 via a transmission 8, in the direction of a nozzle 9, and at the same time it is heated from the outside by heating elements 10, which are arranged on the first extruder, to a temperature above its melting point, resulting in the melting of the plastic. The molten plastic 5' is pressed through the nozzle 9, which has the cross-sectional shape of the profile to be manufactured. (See paragraph [0027])
Moreover, Ackermann et al. (US ‘172) disclose preferred polyolefins are ethylene- or propylene-based polymers, among which polyethylene, particularly in the form of LDPE (low density polyethylene), is particularly preferred. (See paragraph [0043])
Therefore, Ackermann et al. (US ‘172) disclose a method of manufacturing a polyethylene plastic door comprising the steps of heating a mixture of recyclable polyethylene plastic pellets and polymer additives; and extruding the heated mixture of recyclable polyethylene plastic pellets and polymer additives to form a first plastic sheet and a second plastic sheet.
Further, Ackermann et al. (US ‘172) teach fillers to be included in the polymer foam are calcium carbonate or talc, which can be contained at a content from 0.5 to 8% by weight, in particular 1 to 5% by weight, and particularly preferably in a quantity of approximately 2% by weight, in the polymer foam. (See paragraph [0060])
As to claim 14, Ackermann et al. (US ‘172) disclose the polymer additives comprise carbonate.
As to claim 15, Ackermann et al. (US ‘172) teach the resulting composition of calcium carbonate is 15%.
Therefore, it would have been obvious for one of ordinary skill in the art, before the time of applicant’s invention, to modify the method of manufacturing a polyethylene plastic door, as taught by combined teachings of Fagan et al. (US ‘120) and Vaders (US ‘740) through providing the step of heating a mixture of recyclable polyethylene plastic pellets and polymer additives to extrude a heated mixture of recyclable polyethylene plastic pellets and polymer additives in order to improve the efficiency of the extruding step to be capable of extruding continuous and uniform melted material, as suggested by Ackermann et al. (US ‘172).
Response to Arguments
Applicant's arguments, filed on 04/19/2022, have been fully considered but they are not persuasive.
Applicant argues “In Fagan, … Material is removed from both the first and second door facing … and then those two facings are joined together such that the surfaces form which material has been removed are “facing in the opposite direction.” Fagan at para. 0039 (emphasis added).” Thus, the first and second substantially planar surfaces are not “immediately adjacent” to each other, as required by the pending claims. In other words, material is removed from the exterior surfaces of the door, rather than the interior.” (see the remarks: 2nd page)
This is not found persuasive. There is nothing in Fagan et al (US ’120) to stop the disclosure’s interpretation that the first substantially planar surface (formed on a 1st plastic sheet (111)) is immediately adjacent to the second substantially planar surface (formed on a 2nd plastic sheet (112)), in absence of any further structural limitations in claim 1. That has been clarified in above in annotated Figure 2 of Fagan et al. It should be noted that the scope of the current claimed requirements is currently met by claim that the first and the second substantially planar surfaces are “immediately adjacent”. Currently, there is no requirement in the claimed subject matter that the first and the second substantially planar surfaces are interior surfaces of the first and second plastic sheets and the cut-outs are actually formed by removing from the interior surfaces of the first and second plastic sheets. Therefore, Fagan et al. (US ’120) discloses forming a door by attaching the first plastic sheet (111) to the second plastic sheet (112) such that the first and the second substantially planar surfaces are immediately adjacent each other, as claimed in claim 1.
Further, Applicant argues that “the cut-outs are formed in the interior surfaces of the sheets, as described in paragraph [0029] and shown in Figures 3-4 of the pending application.” (see the remarks: 1st page)
This is not found persuasive. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even though said feature may provide a potential for the claimed subject matter to overcome the previous office action, but it is moot as the feature is not recited into the claimed subject matter.
Finally, after a full review of the submitted remarks in view of rejections of the claims, it has been concluded that there are differences by Applicant and the Office in interpreting the claimed subject matter and the cited references. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/12/2022